Case 2:17-cv-01416-ADS-ARL Document 20 Filed 03/16/20 Page 1 of 2 PageID #: 305



     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK

     JAVIER TAMES, Individually and on behalf of
     all others similarly situated,
                                                         Case No. 1:17-cv-01416-ADS-ARL
                                       Plaintiff,
                                                         DECLARATION OF ADAM M.
     v.                                                  APTON IN RESPONSE TO COURT
                                                         NOTICE (DKT. NO. 19)
     DESARROLLADORA HOMEX, S.A.B. DE
     C.V. a/k/a HOMEX DEVELOPMENT CORP.,
     GERARDO DE NICOLÁS GUTIÉRREZ, and
     CARLOS MOCTEZUMA VELASCO,

                                       Defendants.

          I, ADAM M. APTON, hereby declare that:

          1.     I am a partner of the law firm Levi & Korsinsky, LLP, attorneys for Lead Plaintiff

 Jose Acosta and Lead Counsel for the Class in the above-captioned action (the “Tames Action”).

 I am admitted to practice before this Court and have personal knowledge of the various matters set

 forth herein based on my day-to-day participation in this matter. I submit this Declaration in

 response to the Court’s Notice, dated March 5, 2020, directing Lead Counsel to show cause why

 an order should not be entered dismissing the action for failure to prosecute pursuant to Rule 41(b)

 (Dkt. No. 19) (hereinafter the “Order”).

          2.     After the Court in the Acosta Action (which is a related matter asserting

 substantially similar claims pending in the U.S. District Court for the Southern District of

 California 1) granted Lead Plaintiff’s motion for alternative service, Lead Plaintiff effected service

 on the corporate defendant through counsel, Desarrolladora Homex, S.A.B. De C.V. a/k/a Homex

 Development Corp. (“Homex”).



 1
  I described the Acosta Action in additional detail in the Declaration of Adam M. Apton, ¶3 (Dkt.
 No. 17).
Case 2:17-cv-01416-ADS-ARL Document 20 Filed 03/16/20 Page 2 of 2 PageID #: 306



        3.      In mid- to late-2019, Lead Plaintiff and Homex began settlement negotiations to

 resolve claims against Homex. These settlement negotiations have been ongoing but are likely to

 conclude favorably within the next thirty (30) days. Barring any unforeseen disruptions in the

 negotiations, Lead Plaintiff anticipates filing a motion for preliminary approval of a partial

 settlement by April 15, 2020. The settlement negotiations with Homex have been relatively

 complicated given Homex’s current financial situation, which Lead Plaintiff intends to elaborate

 upon in his forthcoming motion for preliminary approval in accordance with Rule 23.

        4.      The individual defendants, Gerardo de Nicolas Gutierrez, Carlos Moctezume

 Velasco, and Ramon Lafargas Batiz, have not yet appeared or answered Lead Plaintiff’s complaint,

 despite service being completed. Lead Plaintiff will assess his options with respect to the individual

 defendants if and when the settlement with Homex is approved.

        5.      Lead Plaintiff respectfully requests additional time to resolve this matter as outlined

 above. The delays that have taken place to date are largely related to the parties’ collective attempts

 to conserve resources and increase efficiency in what is normally a complicated process both

 procedurally and factually.

        I declare under the penalty of perjury that the foregoing is true to the best of my knowledge.

 Executed this 16th day of March 2020.


                                                /s/ Adam Apton
                                                Adam M. Apton




                                                   2
